       Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 1 of 26




   UNITED STATES DISTRICT COURT OF THE DISTRICT OF COLUMBIA
                         CIVIL DIVISION

  THE ESTATE OF D. C., a MINOR                                )
     Address: C/O/The Roth Law Firm PLLC                      )
              1050 30TH ST. NW                                )
              Washington, DC 20007,                           )
                                                              )       AMENDED
        V.                                                    )       COMPLAINT
                                                              )
                                                              )       2020 CA 743 (TJK)
                                                              )
   JP MORGAN CHASE BANK                                       )
        Address: 270 Park Avenue                              )
                 New York, NY 10017                           )
                                                              )
   AND                                                        )
                                                              )
   SUNTRUST BANK                                              )
     Address: 303 Peachtree Street, Northeast                 )
                   Atlanta Georgia 30308                      )
                                                              )
   AND                                                        )
                                                              )
   THE FIERBERG NATIONAL LAW GROUP                            )
     PLLC
     Address: 161 E. Front St. Suite 200                      )
              Traverse City, Michigan 49684                   )
                                                              )
AND DOES 1- 40                                                )


                                    AMENDED COMPLAINT

        COMES NOW the Plaintiff, the Estate of D. C., a Minor, by and through

undersigned counsel, the Guardian of the Estate of D.C. and makes this Complaint

against Defendants as set forth herein. In support thereof, Plaintiffs state as follows:



                                         INTRODUCTION


  1.         This civil action is brought by the Estate of D.C., a Minor, pursuant to the UCC



                                                                                           1
     Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 2 of 26




        and various common law actions seeking damages against Defendants and

        each of them. Plaintiff seeks recovery for negligence including failure to pay

        the original obligation to the Estate as well as the failure to properly disburse

        funds from a check made payable to the Minor, D.C. , and allowing,

        facilitating and completing the disbursement of such funds to persons other

        than the Minor D.C. and the Estate of D.C. resulting in the deprivation of such

        funds from the Estate of D.C.

2.      In 2018 Defendant, The Fierberg National Law Group PLLC (Defendant

        Fierberg) settled a case styled Halmon-Daniels v Experts, Inc., No. 15-1501,

        2016 WL 4921404 (D.D.C. Sept. 15, 2016) resulting in a sum payable to D. C.

        a minor. On or about November 23, 2018 D.C. Superior Court created a

        guardian estate for D.C. and Plaintiff’s counsel was appointed as the Guardian

        of the Estate of the Minor, D.C.

3.      On or about March 21, 2019 Defendant Fierberg dispatched through the United

        States mail a check made payable to D.C. and such check was placed in an

        envelope and mailed to the Estate of D.C. to its Guardian, Pamela H. Roth, The

        Roth Law Firm PLLC, 1050 30th St. NW, Washington, D.C. 20007. On

        information and belief the check was posted by The Fierberg National Law

        Group by regular mail. On or about between March 21, 2019 and April 1, 2020

        that check was stolen and or misdirected to a place other than the location to

        which it was addressed (Pamela H. Roth, The Roth Law Firm PLLC, 1050 30th

        St. NW, Washington, D.C. 20007) by persons not yet known. On or about

        April 1, 2019 Defendant SunTrust Bank and JP Morgan Chase Bank dba Chase




                                                                                            2
     Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 3 of 26




        Bank (Chase Bank) disbursed such funds to person or persons other than D.C. ,

        its Estate or its Guardian. Attempts to resolve this matter have failed and this

        lawsuit has been filed to recoup such funds for the Estate of D.C. On or about

        April 16, 2019 the Estate filed claims with SunTrust Bank and Chase Bank,

        which were denied. On April 7, 2020 after this original suit was filed,

        Defendant Fierberg received a Final Denial letter from Defendant Chase Bank.

        On April 14, 2020 Defendant Fierberg emailed that Final Denial Letter to

        Plaintiff. On April 15, 2020 Defendant Fierberg advised Plaintiff that it would

        not take any action on the theft of the check nor the denial of reimbursement by

        Defendant Chase Bank.

4.      On or about April 2019 United States Postal Service (USPS) undertook an

        investigation into the theft and misdirection of the mail and check and the

        matter is also being investigated by the United States Attorney in the District of

        Maryland. Allegedly the mail containing the check was sent through the United

        States Postal Service and was either stolen or negligently misdirected and

        delivered to some person(s) other than the addressee. Neither investigative

        office will provide any information to the Estate of D.C. concerning the facts

        surrounding the theft and misdirection of the mail and the check and the

        disbursement of funds from the negotiation of the check nor will either office

        provide the identity of any person or entity under investigation for these

        intentional and negligent acts.

5.      On information and belief, the USPS investigation revealed that there was a

        “ring” of persons involved in the theft of the check allegedly of about 12




                                                                                           3
     Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 4 of 26




        persons in size. The USPS would not reveal whether any of the persons

        involved are or were employees of the USPS or their identity otherwise. The

        United States Attorney Office in Maryland continues to investigate the case

        which was originally believed to be ready for indictment in the fall of 2019. No

        indictment has yet occurred. The COVAD-19 pandemic has further delayed

        any indictment related to the allegations of theft of the check and funds. As of

        July 2020 that office had no further information to provide to Plaintiff.

6.      On October 18, 2019 the Estate of D.C. filed a claim with the USPS which was

        denied on November 27, 2019. Defendant Fierberg filed a claim with Chase

        Bank, the payor bank, on behalf of Plaintiff, which was submitted by Chase

        Bank to SunTrust Bank, the receiving/depositing bank, and that claim was

        finally denied on April 3, 2020. This lawsuit is filed pursuant to the UCC and

        common law.

7.      Plaintiff attempted to obtain information concerning the presentment and

        negotiation of the stolen check from both Defendants Chase Bank and Sun

        Trust Bank with limited success. On September 25, 2019 and December 9,

        2019 Plaintiff wrote to Defendant Chase Bank enclosing a subpoena each time

        requesting all “records on the investigation of this matter as well as all

        information and documents, digital, paper or otherwise concerning the

        cashing/deposit of this stolen check.” Plaintiff received a response January 17,

        2020 which provided limited information. Plaintiff wrote to Defendant Sun

        Trust Bank on September 25, 2019 and also enclosed a subpoena requesting

        the same information as that requested of Defendant Chase Bank. In response




                                                                                           4
     Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 5 of 26




        to that subpoena, Plaintiff was contacted via email on October 30, 2019 by an

        attorney representing Sun Trust, Reza Mohsin. Plaintiff responded to him on

        that same day and they scheduled a telephone call for that day which was

        completed. On November 9, 2019 Plaintiff wrote a letter to Mr. Mohsin to

        again request a response to the subpoena. Mr. Mohsin emailed a response to

        Plaintiff on November 15, 2019 that he would follow up with the U.S.

        Attorney investigating the related criminal activity and with Sun Trust about

        the investigation. On December 10, 2019, January 7, 2020 and March 13, 2020

        Plaintiff emailed Mr. Mohsin again trying to obtain a response to the subpoena

        that had been served. On March 13, 2020 Mr. Mohsin responded that he was

        waiting to hear from the U.S. Attorney. On March 14, 2020 and April 15,

        2020 Plaintiff emailed Mr. Mohsin again to try to obtain service of process

        information for service of the complaint on Defendant Sun Trust Bank. No

        response to the subpoena was ever received. No response to the March 14,

        2020 and April 15, 2020 emails was received.



                                JURISDICTION AND VENUE



8.      This court has subject matter jurisdiction over this action because of diversity

        of citizenship pursuant to 28 U.SC. Section 1332. Defendants are also subject

        to the jurisdiction of this court based on common law.

9.      The court has personal jurisdiction over the parties in that the Estate of D.C. is

        a legal person/entity created by the District of Columbia Superior Court for the




                                                                                             5
  Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 6 of 26




      purpose of controlling funds dispersed and to be dispersed to the minor D.C.

10.   Defendant J. P. Morgan Chase Bank N.A. dba Chase Bank is a legal entity

      domiciled in New York State. Defendant SunTrust Bank is a legal entity

      domiciled in the State of Georgia. Both banks are legal entities doing business

      and licensed to do business in the District of Columbia and each of them and

      their agents are subject to the jurisdiction of the District of Columbia.

      Defendant Fierberg is a law firm doing business and licensed to do business in

      the District of Columbia.

11.   DOES 1-40 are or otherwise legally subject to the jurisdiction of this court.

12.   Venue is proper in this court because Plaintiff is a legal person/entity of the

      District of Columbia and Defendants are licensed to or otherwise do business

      in the District of Columbia; are employees of such businesses.



                                       THE PARTIES

13.   Plaintiff the Estate of D.C., a Minor is a person/entity created by the District of

      Columbia Superior Court on November 23, 2018 for the purpose of controlling

      funds dispersed and to be dispersed to the minor. On that same date Plaintiff’s

      counsel was appointed as the Guardian of the Estate.

14.   Defendant Chase Bank is a legal entity doing business and licensed to do

      business in the District of Columbia and it has appointed agents for service of

      process and is subject to the jurisdiction of this court.

15.   Defendant SunTrust Bank is a legal entity doing business and licensed to do

      business in the District of Columbia and it has appointed agents for service of




                                                                                        6
  Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 7 of 26




      process and is subject to the jurisdiction of this court.

16.   Defendant Fierberg is a legal entity doing business and licensed to do business

      in the District of Columbia and has appointed agents for service of process and

      is subject to the jurisdiction of this court.

17.   Upon information and belief, Plaintiff states that the pending criminal

      investigation and discovery in this matter should reveal that certain other

      persons, employees or organizations, or companies were negligent at times

      relevant herein and responsible for Plaintiff’s injuries. DOES 1-40 represent

      these other persons and entities that were involved in the theft and/or

      presentment and negotiation of the stolen check as well as other unknown

      persons involved in this matter.




                                 STATEMENT OF FACTS

18.   Common law allows for the filing of a lawsuit based upon fraud, negligence,

      and all matters relevant to this lawsuit within three years from the date of

      injury.

19.   On November 23, 2018 Plaintiff’s counsel was appointed Guardian of the Estate

      of the Minor D. C. The guardianship was necessitated by a settlement of a civil

      matter styled Halmon-Daniels v The Experts et. al., No. 15-1501, 2016 WL

      4921404 (D.D.C. Sept. 15, 2016). D. C. is one of several children of the deceased

      Arthur Lee Daniels Sr., entitled to a share of the settlement. Defendant Fierberg

      represented the plaintiffs in that lawsuit.

20.   The settlement check in the amount of $55,703.36 was made payable to D.C.



                                                                                      7
  Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 8 of 26




      and it was represented by Defendant Fierberg that on March 21, 2019 the check

      was sent via regular mail to The Roth Law Firm and addressed to The Roth Law

      Firm PLLC, 1050 30th St. NW, Washington, D.C. 20007 for the benefit of the

      Estate of D.C. The check was written on the Defendant Fierberg IOLTA account

      at Defendant Chase Bank. The check never arrived at the office of The Roth Law

      Firm. On or about April 1, 2019 the check was negotiated by Defendant SunTrust

      Bank (allegedly in State of Maryland) and the funds released by both Defendant

      SunTrust Bank and Defendant Chase Bank to someone other than the payee D.C.

21.   On or about April 16, 2019 Plaintiff submitted a claim through Defendant

      Fierberg to Defendant Chase Bank which then submitted the claim to Defendant

      SunTrust Bank. Defendant Chase Bank sent a claim to SunTrust Bank for

      reimbursement of the check that contained a forged signature and requested

      evidence that that payment by SunTrust was proper. Follow up letters were sent

      by Defendant Chase Bank on July 1, 2019 and September 11, 2019. Apparently

      however, by letter dated April 24, 2019 SunTrust had already denied the claim.

      Plaintiff was not advised of the first denial by SunTrust until September 17, 2019

      when it was notified by Defendant Fierberg. The notice of the denial of the claim

      was sent via a letter dated September 11, 2019 from Defendant Chase Bank

      mailed to Defendant Fierberg. On information and belief Defendant Fierberg

      may have had communication with Defendant Chase Bank after the initial claim

      was submitted including sometime in January 2020 to provide further

      information about the claim. On April 7, 2020 Defendant Chase Bank sent to

      Defendant Fierberg a final denial of the claim for the stolen funds. On April 14,




                                                                                      8
  Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 9 of 26




      2020 Defendant Fierberg emailed that April 7, 2020 to Plaintiff. On April 15,

      2020 Defendant Fierberg stated no intention to take any further action against

      Defendant Chase or otherwise on behalf of D.C. As of the date of this filing

      Defendant Fierberg has not paid the settlement funds to the Plaintiff.

22.   Although Defendant SunTrust Bank claimed that it performed some

      investigation ostensibly for purposes of denying the submitted claim, repeated

      attempts by subpoena and otherwise by Plaintiff to obtain all documents and

      other evidence of the transaction involving the presentment of the check and its

      payment as well as the investigation undertaken by Defendant SunTrust Bank

      have not been successful. This refusal has hampered Plaintiff’s investigation of

      the case and continues to do so. Plaintiff has not been able to obtain investigative

      information from the USPS and United States Attorney’s Office as the matter is

      still under investigation and confidential, and Defendant SunTrust has refused to

      respond to a subpoena that would provide relevant information about the nature

      of the theft and cashing of the stolen check and the identity of the involved

      persons (including whether bank employees were involved in the theft and/or

      conversion or violated the bank’s own procedures for presentment and

      negotiation of a check or were otherwise negligent).

23.   Both Defendants Chase Bank and SunTrust Bank denied the claim by Plaintiff

      for reimbursement of the funds. In its denial letter Defendant SunTrust stated the

      relevant law is that “if a person paying the instrument or taking it for value or

      collection fails to exercise ordinary care in paying or taking the instrument and

      that failure substantially contributes to loss resulting from the payment of the




                                                                                        9
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 10 of 26




      instrument, the person bearing the loss may recover from the person failing to

      exercise ordinary care to the extent the failure to exercise ordinary care

      contributed to the loss.” Further, any defense to the collection and negotiation of

      the check requires good faith on the part of the involved banks. On information

      and belief Defendant SunTrust did not obtain any valid evidence of proof of

      identification presented by the person who endorsed the check nor did it take

      necessary precautions in confirming that person’s identity and right to the

      proceeds from the check. Plaintiff alleges that these Defendants and each of them

      failed to exercise ordinary care and good faith in determining that the presenter

      of the check had authority to cash or deposit the check and was in fact the payee.

      The person who cashed or deposited the check was not D.C. and not entitled to

      the proceeds of the check and did not present genuine identification that entitled

      him to those proceeds. On information and belief Defendant Sun Trust Bank did

      not follow its own procedures in accepting the identification presented and

      accepting the check for collection and payment.

24.   In its Final Denial letter Defendant Chase Bank stated the claim against it was

      denied and that it had submitted the claim to Defendant SunTrust Bank and

      Defendant Sun Trust Bank had also denied the claim. That Defendant Sun Trust

      Bank had denied the claim relying on UCC Section 3-404. UCC Section 3-404

      as cited by the Defendant banks allow for an exception of liability only upon a

      negotiation based on good faith and not involving negligence om their behalf.

      The allegations are that the Defendant banks and each of them acted without

      good faith in accepting the fraudulent endorsement and cashing the stolen check.




                                                                                      10
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 11 of 26




      Further facts surrounding the theft and negotiation of the check and the process

      utilized by each Defendant bank in accepting and negotiating the check have

      been concealed by Defendant SunTrust Bank by refusing to comply with a valid

      subpoena and repeated requests for all documents and evidence related to the

      presentment and negotiation of the check.

25.   On October 18, 2019 a tort claim was filed with the United States Postal Service.

      It was denied by letter dated November 27, 2019.

26.   The person(s) who negotiated the check made payable to D.C. was not D.C. and

      not entitled to the funds. Defendants SunTrust and Chase Bank had or should

      have had procedures in place to ensure that payment of the check not occur to

      someone other than D.C. The signature on the check was fraudulent and a

      forgery and Plaintiff was deprived of the funds.

27.   DOES 1-40 are persons/entities yet unknown who were involved in the

      fraudulent or negligent mis-direction of the mail containing the check and/or

      fraudulent or negligent payment of the check, theft, use and conversion of the

      funds.

28.   Plaintiff attempted to obtain information concerning the presentment and

      negotiation of the stolen check from both Defendants Chase Bank and Sun

      Trust Bank with limited success. On September 25, 2019 and December 9,

      2019 Plaintiff wrote to Defendant Chase Bank enclosing a subpoena each time

      requesting all “records on the investigation of this matter as well as all

      information and documents, digital, paper or otherwise concerning the

      cashing/deposit of this stolen check.” Plaintiff received a response on January




                                                                                    11
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 12 of 26




      17, 2020 which provided limited information. On September 25, 2019 Plaintiff

      wrote to Defendant Sun Trust Bank and also enclosed a subpoena requesting

      the same documents requested of Defendant Chase Bank. On October 30, 2019

      in response to that subpoena, Plaintiff was contacted via email by an attorney

      representing Sun Trust, Reza Mohsin. Plaintiff responded to him on that same

      day and they scheduled a telephone call for that day which was completed. On

      November 9, 2019 Plaintiff wrote a letter to Mr. Mohsin again requesting a

      response to the subpoena. On November 15, 2019 Mr. Mohsin emailed a

      response to Plaintiff that he would follow up with the U.S. Attorney

      investigating the related criminal activity and with Sun Trust about the

      investigation. On December 10, 2019, January 7, 2020 and March 13, 2020

      Plaintiff emailed Mr. Mohsin again trying to obtain a response to the subpoena

      that had been served. On March 13, 2020 Mr. Mohsin responded that he was

      waiting to hear from the U.S. Attorney. On March 14, 2020 and April 15,

      2020 Plaintiff emailed Mr. Mohsin again to try to obtain service of process

      information for service of the complaint on Defendant Sun Trust Bank. No

      response to the subpoena was ever received. No response to the March 14,

      2020 and April 15, 2020 emails was received.



                                         COUNT 1

      INTENTIONAL ACTS OF THEFT AND CONVERSION AND FRAUD
         AGAINST DEFENDANTS DOES 1-20

29.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 28, above inclusive. Plaintiff alleges that DOES 1-20



                                                                                       12
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 13 of 26




      intentionally and fraudulently negotiated the check in the amount of

      $55,703.36 made payable to D.C. and fraudulently use, consumed and

      converted the proceeds of such check to their own use, depriving Plaintiff of

      these funds.

30.   DOES 1-20 are liable to Plaintiff for the stolen funds in the amount of

      $55,703.36 due to their intentional actions of stealing and/or negotiating the

      check intended for the Plaintiff and made payable to the Minor, D.C.

31.   Plaintiff’s full investigation of the facts surrounding the theft of the check and

      its fraudulent conversion have been impeded by the refusal of Defendant Sun

      Trust to respond to repeated requests including by subpoena for all evidence

      related to the presentment and negotiation of the stolen check and by the

      pending criminal investigation by the United States Attorney’s Office in the

      State of Maryland.



                                         COUNT II

          OBLIGATION TO PAY SETTLEMENT OWED TO PLAINTIFF
                   AGAINST DEFENDANT FIERBERG

32.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 31, above inclusive.

33.   Defendant Fierberg acknowledged that a sum of $55,703.36 is owed to

      Plaintiff. Those proceeds were due from settlement of the lawsuit styled

      Halmon-Daniels v Experts, Inc., No. 15-1501, 2016 WL 4921404 (D.D.C.

      Sept. 15, 2016). The check that Defendant Fierberg mailed was stolen and the

      funds never received by D.C. or Plaintiff, the Estate of D.C., or the guardian of



                                                                                       13
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 14 of 26




      the estate. Defendant Fierberg submitted a claim to Defendant Chase for the

      theft of those funds, however, that claim was finally denied on April 7, 2020.

      On April 14, 2020 Defendant Feirberg emailed that Final Denial letter to

      Plaintiff. On April 15, 2020 Defendant Fierberg stated through Doug Fierberg

      that it would take no further action against Defendant Chase Bank to obtain the

      stolen funds. As of the date of this filing, Defendant Fierberg has not paid the

      settlement funds to D.C. or Plaintiff, or the guardian of the estate of D.C.

34.   The obligation to pay the settlement funds to D.C. still exists. Defendant

      Fierberg has not satisfied payment of those funds as D.C. nor his estate has

      received those funds. Further, as of the filing of this amended complaint

      Defendant Fierberg has not taken and had refused to take any legal action

      against Defendant Chase Bank or Defendant SunTrust Bank to obtain those

      funds on behalf of D.C.

35.   Defendant Chase Bank and Defendant SunTrust Bank claim that Defendant

      Fierberg is responsible to pay the funds to D.C. that were stolen and that

      Defendant Fierberg must seek reimbursement against them as the payor of the

      check; that D.C. nor his estate can do so.



                                        COUNT III

          NEGLIGENCE AGAINST DEFENDANTS CHASE BANK AND
                  SUNTRUST BANK, AND DOES 21 - 30

36.   Plaintiff realleges and incorporates by reference as though fully set forth

      herein paragraphs 1 through 35, above inclusive.

37.   Defendant Chase Bank, its agents, employees, representatives,



                                                                                       14
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 15 of 26




      independent contractors, and/or servants and DOES 21-30 were negligent in

      disbursing the funds under the check made payable to D.C .to persons other

      than D.C. Defendant Chase Bank had and on information and belief it is

      alleged that Defendant Chase Bank did not follow its own procedures for

      negotiation of such check or did not have procedures in place that it should

      have had to ensure that the fraudulent negotiation of such check not occur.

38.   Defendant SunTrust Bank, its agents, employees, representatives,

      independent contractors, and/or servants and DOES 21-30 were negligent in

      disbursing the funds under the check made payable to D.C to persons other

      than D.C. On information and belief it is alleged that Defendant SunTrust Bank

      had and did not follow its own procedures for negotiation of such check or did

      not have procedures in place that it should have had to ensure that the

      fraudulent negotiation of such check not occur. Defendant SunTrust Bank has

      repeatedly refused to comply with requests and a subpoena issued for all

      evidence related to the presentment and negotiation of the stolen check

      hampering Plaintiff’s investigation of the theft, presentment and negotiation of

      the check and potentially concealing facts supporting Defendant SunTrust

      Bank’s lack of good faith and negligence in accepting the stolen check for

      negotiation and negotiating said check.

39.   Due to the negligence of each Defendant named in this Count Plaintiff was

      deprived of funds belonging to it in the amount of $55,703.36 and injured in

      the amount of the check plus interest and attorney fees and costs related to

      obtaining the funds.




                                                                                     15
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 16 of 26




40.   On information and belief neither SunTrust Bank nor Chase Bank confirmed

      the legitimacy of the check holder nor the identification of the negotiator(s).

      Fraudulent Identification was presented to negotiate the check and both

      Defendants Chase Bank and SunTrust Bank were negligent in accepting such

      fraudulent identification.

41.   At all times relevant herein, the Defendants themselves and each of them, and

      through their agents, servants and employees, represented to the

      general public that they possessed the degree of knowledge, ability and skill

      possessed by reasonable competent providers of banking service to ensure that

      such injury not occur.

42.   At all times relevant herein, Defendants and each of them, their staff,

      employees and contractors by themselves and as employees or agents of

      Defendants and each of them acted in the scope of their employment.

43.   The Defendants and each of them, their agents, employees, representatives,

      independent contractors, and/or servants owed to Plaintiff a duty to conform

      their care to the standards of reasonably prudent practitioners acting under

      similar circumstances.

44.   As a direct and proximate result of the negligence of the Defendants and each

      of them, their agents, employees, representatives, independent contractors,

      and/or servants Plaintiff suffered economic injury and the loss of the face

      amount of the check in the amount of $55,703.36 plus interest, as well as

      attorneys’ fees and costs.




                                                                                        16
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 17 of 26




                                        COUNT IV

                  NEGLIGENCE AGAINST DEFENDANT FIERBERG
                              AND DOES 31-35

45.   Plaintiff realleges and incorporates by reference as though fully set forth

      herein paragraphs 1 through 44, above inclusive.

46.   Defendant Fierberg, its agents, employees, representatives,

      independent contractors, and/or servants AND DOES 31-35 were negligent in

      mailing the check to Plaintiff regular mail and not insuring the check. The

      check was stolen and on information and belief its theft could not be traced due

      to the lack of insurance and the use of regular mail as opposed to certified or

      registered mail through the USPS. Further facts related to the theft of the check

      should be uncovered through discovery in this matter and the pending criminal

      investigation.

47.   Defendant Fierberg initiated a claim through Chase Bank for the stolen funds,

      however, as of April 15, 2020 after receipt of the Final Denial letter from

      Defendant Chase Bank it has stated an intention not to pursue further action

      against Defendants Chase Bank or SunTrust Bank, stating that it is Plaintiff’s

      responsibility to further pursue the claims against both banks. Both Defendants

      Chase Bank and SunTrust Bank deny Plaintiff’s standing to sue on the claim

      for the stolen funds and such position has been transmitted to Defendant

      Fierberg.

48.   Defendant Fierberg has an obligation to pursue the claim for the stolen funds

      on behalf of D.C. and has stated am intention not to do so.

49.   The Defendants and each of them, their agents, employees, representatives,



                                                                                        17
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 18 of 26




      independent contractors, and/or servants owed to Plaintiff a duty to conform

      their care to the standards of reasonably prudent practitioners acting under

      similar circumstances.

50.   As a direct and proximate result of the negligence of the Defendants and each

      of them, their agents, employees, representatives, independent contractors,

      and/or servants Plaintiff suffered economic injury and the loss of the face

      amount of the check in the amount of $55,703.36 plus interest, as well as

      attorneys’ fees and costs.



                            COUNT V
       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS AGAINST
         DEFENDANTS CHASE BANK AND SUNTRUST BANK AND
                     FIERBERG AND DOES 35-40

51.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 50, above inclusive.

52.   Defendants SunTrust Bank and Chase Bank and DOES 35-40 and each of

      them, their agents, employees, representatives, independent contractors, and/or

      servants were negligent in that they each had a contractual, fiduciary,

      regulatory, statutory and common law obligation to ensure that the check made

      payable to Plaintiff ensure was not fraudulently negotiated and converted to

      the use of another. These obligations gave rise to a special relationship between

      the Plaintiff and each Defendant. Plaintiff’s emotional well-being was

      implicated by the nature of each Defendant’s undertaking.

53.   On information and belief Defendant SunTrust did not obtain any or proper

      evidence of proof of identification presented by the person who endorsed the



                                                                                     18
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 19 of 26




      check nor did it take necessary precautions in confirming that person’s identity

      and right to the proceeds from the check. Plaintiff alleges that Defendants

      SunTrust Bank and Chase Bank and DOES 35-40 and each of them failed to

      exercise ordinary care and good faith in determining that the presenter of the

      check had authority to cash or deposit the check and was in fact the payee. The

      person who cashed or deposited the check was not D.C. and not entitled to the

      proceeds of the check and did not present genuine identification that entitled

      him to those proceeds.

54.   Defendants and each of them identified in this Count breached their duty to

      Plaintiff by failing to provide the requisite care to Plaintiff related to the

      presentment and negotiation of the check, its ultimate payment to someone

      other than D.C. and conversion of the funds.

55.   Defendant Chase Bank further engaged in negligent action by Chase Bank

      performing a cursory investigation of the theft of the funds due D.C. and

      denying the claim without good cause.

56.   Defendant Sun Trust Bank further engaged in negligent action by either failing

      to fully investigate the theft of the funds and/or repeatedly refusing to comply

      with a legally issued subpoena for their investigation concerning the theft and

      by denying the claim without good cause. On information and belief the failure

      to investigate and/or refusal to comply with subpoenas may have been directed

      to conceal information from Plaintiff and/or hamper the investigation into the

      theft and conversion of the check.

57.   Defendant Fierberg has failed to pay the settlement funds due to the Plaintiff




                                                                                       19
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 20 of 26




      and refused to pursue legal action against Defendant Chase Bank and

      Defendant SunTrust Bank on behalf of Plaintiff.

58.   It was foreseeable that each Defendant’s negligence would cause serious

      emotional distress to the Plaintiff based on the circumstances stated herein.

59.   The negligent actions and omissions of Defendants and each of them in breach

      of their obligations caused serious emotional distress to the Plaintiff.

60.   Plaintiff has suffered and will continue to suffer severe and substantial

      damages as a consequence of each Defendant’s negligence described herein.




                          COUNT VI
          VIOLATION OF UCC Sections 4-401, 3- 404, 3- 405, and 3- 406
        AGAINST DEFENDANTS CHASE BANK AND SUNTRUST BANK
                          AND DOES 35-40


61.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 60, above inclusive.

62.   Defendants and each of them, their agents, employees, representatives,

      independent contractors, and/or servants had obligations to Plaintiff not to

      negotiate a fraudulent check and under UCC-4-401, 3-404, 3-405, and 3-406

      and have an obligation to make good on the funds disbursed pursuant to a

      forged signature. Defendant SunTrust Bank refused to reimburse the funds to

      Defendant Chase Bank, Defendant Fierberg or Plaintiff, thereby depriving

      Plaintiff of the funds. Defendant Chase Bank also refused to reimburse the

      funds to Defendant Fierberg or Plaintiff. Defendants and each of them failed to

      exercise ordinary care and good faith. On information and belief Defendant



                                                                                      20
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 21 of 26




      SunTrust either did not obtain any evidence of proof of identification or valid

      proof of identification from the person who endorsed the check nor did it take

      necessary precautions in confirming that person’s identity and right to the

      proceeds from the check. Plaintiff alleges that Defendants and each of them

      failed to exercise ordinary care and good faith in determining that the presenter

      of the check had authority to cash or deposit the check and was in fact the

      payee. The person who cashed or deposited the check was not D.C. and not

      entitled to the proceeds of the check and did not present genuine identification

      that entitled him to those proceeds.

63.   As a direct and proximate result of the actions and inactions of

      Defendants and each of them and their agents, employees,

      representatives, independent contractors, and/or servants Plaintiff suffered a

      monetary loss in the amount of $55,703.36 plus interest, as well as attorneys’

      fees and costs.



                              COUNT VII
            VIOLATION OF UCC Sections 3-417 AND 4-208, AGAINST
             DEFENDANTS SUNTRUST BANK AND CHASE BANK
                           AND DOES 35-40


64.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 63, above inclusive.

65.   Defendants and each of them, their agents, employees, representatives,

      independent contractors, and/or servants had obligations to Plaintiff not to

      negotiate a fraudulent check and violated UCC Sections 3-417 and 4-208 for




                                                                                       21
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 22 of 26




      breach of presentment warranties.

66.   On April 16, 2019 Defendant Chase Bank sent a claim to Defendant SunTrust

      Bank for reimbursement of the check that contained a forged signature and

      requested evidence that that payment by Defendant SunTrust was proper.

      Follow up letters were sent on July 1, 2019 and September 11, 2019. On April

      24, 2019 a letter was sent from Defendant SunTrust to Defendant Chase Bank

      which was not provided to Plaintiff until September 17, 2019. In that letter

      Defendant SunTrust Bank denied the claim with no explanation as to its

      investigation into the theft. Defendant SunTrust Bank appears to have based its

      denial on questions about the transmission of the check that could have easily

      been answered had Defendant Sun Trust Bank and Defendant Chase Bank

      performed a competent investigation of the matter. Sometime thereafter the

      investigation was re-opened and a Final Denial Letter sent by SunTrust Bank

      to Chase Bank on April 3, 2020 and on April 7, 2020 that letter was transmitted

      from Defendant Chase Bank to Defendant Fierberg. Defendant SunTrust stated

      in its denial letters that the law is “if a person paying the instrument or taking it

      for value or collection fails to exercise ordinary care in paying or taking the

      instrument and that failure substantially contributes to loss resulting from the

      payment of the instrument, the person bearing the loss may recover from the

      person failing to exercise ordinary care to the extent the failure to exercise

      ordinary care contributed to the loss.” Further, their letters state that any

      defense to the collection and negotiation of the check requires good faith on the

      part of the involved banks. On information and belief Defendant SunTrust




                                                                                         22
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 23 of 26




      Bank did not obtain any evidence of proof of identification or valid evidence of

      proof of identification by the person who endorsed the check nor did it take

      necessary precautions in confirming that person’s identity and right to the

      proceeds from the check. Plaintiff alleges that Defendants and each of them

      failed to exercise ordinary care and good faith in determining that the presenter

      of the check had authority to cash or deposit the check and was in fact the

      payee. The person who cashed or deposited the check was not D.C. and not

      entitled to the proceeds of the check and did not present genuine identification

      that entitled him to those proceeds. On information and belief it is further

      alleged that neither Defendant Chase Bank nor Defendant Sun Trust Bank

      followed their own regulations, policies and procedures for accepting and

      negotiating a check presented for payment.

67.   As a direct and proximate result of the actions and inactions of

      Defendants and each of them and their agents, employees,

      representatives, independent contractors, and/or servants Plaintiff suffered a

      monetary loss in the amount of $55,703.36 plus interest, as well as attorneys’

      fees and costs.



                           COUNT VIII
         CONVERSION AND STRICT LIABILITY FOR PAYMENT OF
          UNAUTHORIZED ITEMS PURSUANT TO UCC SECTIONS
        AGAINST DEFENDANTS CHASE BANK AND SUNTRUST BANK
                         AND DOES 35-40

68.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 67, above inclusive.




                                                                                       23
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 24 of 26




69.   Defendants and each of them, their agents, employees, representatives,

      independent contractors, and/or servants had obligations to Plaintiff not to

      negotiate a fraudulent check and under UCC-4-401, 3-403, 3-404, 3-405, and

      3-406 and 3-420 and have an obligation to make good on the funds disbursed

      pursuant to a forged signature. Defendant SunTrust Bank refused to reimburse

      the funds to Defendant Chase Bank, Defendant Fierberg or Plaintiff, thereby

      depriving Plaintiff of the funds. Defendant Chase Bank also refused to

      reimburse the funds to Defendant Fierberg or Plaintiff. Defendants and each of

      them failed to exercise ordinary care and good faith.

70.   As a direct and proximate result of the actions and inactions of

      Defendants and each of them and their agents, employees,

      representatives, independent contractors, and/or servants Plaintiff suffered a

      monetary loss in the amount of $55,703.36 plus interest, as well as attorneys’

      fees and costs.

                                         COUNT IX

         SPECIFIC PERFORMANCE AGAINST DEFENDANT FIERBERG

71.   Plaintiff realleges and incorporates by reference as though fully set forth herein

      paragraphs 1 through 70, above inclusive.

72.   Defendant Fierberg has not paid the settlement funds to Plaintiff that are due

      by the terms of the settlement in Halmon-Daniels, id. Defendant Fierberg

      should be directed to pay the settlement funds as specific performance of its

      obligation to Plaintiff under its representation as plaintiff’s counsel in that

      matter.




                                                                                        24
 Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 25 of 26




73.   Further, Defendant Fierberg has an obligation to pursue legal action against

      Defendants Chase and Sun Trust for the stolen funds and has failed to take

      action. That failure is to the detriment of Plaintiff, unless and until Defendant

      Fierberg pays the settlement funds of $55, 703.36 to Plaintiff.

74.   Accordingly, Defendant Fierberg should be directed to pursue legal action

      against Defendant Chase Bank and Defendant SunTrust Bank unless and until

      it pays the Plaintiff the sum due under the settlement, $55, 703.36.

75.   As a direct and proximate result of the inactions of Defendant Fierberg

      and its agents, employees, representatives, independent contractors, and/or

      servants Plaintiff suffered a monetary loss in the amount of $55,703.36 plus

      interest, as well as attorneys’ fees and costs.




                                                                                      25
     Case 1:20-cv-00743-TJK Document 13 Filed 07/28/20 Page 26 of 26




DEMAND FOR JURY TRIAL

         Plaintiff demands a trial b y j u r y on all issues so triable.


PRAYER FOR RELIEF

        WHEREFORE. Plain tiffs respectfully request the Court to:

         (a) enter judgment in favor of the Plaintiffs and against Defendants

         jointly and severally on all counts of the Complaint;

         (b) declare that Defendants have violated the laws as set forth herein;

         (c) a w a r d Plaintiff damages including compensatory damages in the

         amount of $ 150,00.00against Defendants jointly and severally;

         (d) award Plaintiff costs of suit including reasonable attorneys’ fees; and

         (e) award the Plaintiff such other and further relief as the Court deems

         just under the circumstances.




Dated: J u l y 2 8 , 2 0 2 0


Respectfully Submitted,



__________________
The Roth Law Firm PLLC
By: Pamela H. Roth
Bar No. 397479
1050 30th St. N.W.
Washington, D.C. 20007
(202) 445-4861 – Office
(202) 667-3396 – Fax
lawproth@gmail.com




                                                                                    26
